Citation Nr: 1413053	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  12-30 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an eye disability, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel






INTRODUCTION

The Veteran served on active duty from June 1966 to May 1968. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the Veteran's claim for service connection for "bilateral cataracts and bilateral narrow-angle glaucoma, status post laser peripheral iridectomy."  The Board has framed the issue broadly, as stated on the cover page of this decision, in order to avoid any prejudice to him.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he is entitled to service connection for an eye disability.  He primarily argues that he has an eye disorder that is secondary to his service-connected diabetes mellitus.  However, the Board notes that the Veteran is shown to have primarily had duties as a welder during service, and that his service treatment records show that he was treated for eye symptoms on two occasions, with a diagnosis noting the presence of a "metal FB" (foreign body) in his eye.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (when determining service connection, all theories of entitlement, direct and secondary, must be considered).  

In April 2010, the Veteran was afforded a VA examination.  The diagnoses note anatomically narrow angle both eyes, status post laser peripheral iridectomy both eyes, diabetes mellitus without retinopathy of macular edema either eye, refractive error and presbyopia both eyes, and mild cataracts both eyes.  The examiner concluded, "The narrow anterior chamber angles are developmental and unique to the patient's own anatomy.  Narrow angle are not caused by diabetes."  The examiner further concluded, "The Veteran is also noted to have mild immature nuclear sclerotic cataracts.  These are age-related and not caused by diabetes."  

The examiner's rationales address causation, but they do not address the possibility of aggravation of a currently nonservice-connected condition by a service-connected condition, i.e., in particular, aggravation of the Veteran's eye disorders by his service-connected diabetes mellitus, type 2.  See 38 C.F.R. § 3.310 (2012); Schroeder v. West, 212 F.3d 1265, 1269-71 (Fed. Cir. 2000).  Furthermore, no opinion was provided as to direct causation, i.e., whether the Veteran has an eye disability that is directly related to his service.  As the examiner has already provided etiological opinions, VA must ensure that these aspects of the examination report, and the rest of the examination, are adequate.  See Barr v. Nicholson, 303 Vet. App. 303, 311 (holding that once VA undertakes the effort to provide an examination it must provide an adequate one). 

As the defects in these opinions can be cured by another review of the claims file and issuance of adequate opinions, so long as the examiner who provided the opinion in April 2010 is still available, the opinion can be provided without reexamination of the Veteran.  If, however, that examiner is not available, the Veteran must be reexamined.  

The Veteran is advised that it is his responsibility to report for any examination and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2013).

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the April 2010 VA examiner, including a copy of this Remand, for that examiner to provide the requested medical opinions, as explained in the following paragraphs labeled (a) through (c) in this directive.  The examiner must indicate whether he reviewed the claims file.

If the April 2010 VA examiner is not available, or if otherwise appropriate, the Veteran must be scheduled for a new examination with regard to his eyes, and adequate opinions must be provided by the medical professional who examines him based on that examination and a review of the claims file, including this Remand. 

The examiner must indicate whether he or she reviewed the claims file.  The examiner is asked to do the following: 

(a) Provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any eye disability suffered by the Veteran at any time since he filed his claim in August 2009 had its onset during his active service or was caused by any event in his active service. 

(b) Provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any eye disability suffered by the Veteran at any time since he filed his claim in August 2009 was caused by his service-connected diabetes mellitus, type 2. 

(c) Provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any eye disability suffered by the Veteran at any time since he filed his claim in August 2009, was worsened beyond its natural progression by his service-connected diabetes mellitus, type 2.  In this regard, an opinion based solely on the date of onset of the eye disability with respect to the date of onset of diabetes mellitus, type 2, is not an adequate opinion. 

(d) If, and only if, the examiner finds that the Veteran has an eye disorder that has been aggravated by service-connected diabetes mellitus, type 2, the examiner should provide an opinion as to the extent of the aggravation and provide a baseline level of severity prior to the aggravation.

(e) A rationale for any opinion rendered must be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  

"Aggravation" is defined as a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

2.  The RO/AMC must review the supplemental opinion/examination report taking into consideration the inadequacies that the Board found in the April 2010 examination report, and ensure that the opinions rendered are adequate.  If they are not adequate, the RO/AMC must take corrective action. 

3.  Then, readjudicate the issue of entitlement to service connection for an eye disability.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


